Title: From George Washington to Elias Boudinot, 27 November 1793
From: Washington, George
To: Boudinot, Elias


          
            Dear Sir,
            Philadelphia 27th Novr 1793.
          
          I have been duly favoured with your letter of the 12th instt and the Pamphlet which
            accompanied it. I am sensible of the honor you have done me in the Address, and am
            grateful for the flattering expression of it.
          Sure I am, I shall peruse the sentiments which you have breathed in the Pamphlet with
            pleasure as soon as my leizure will allow me to read it. At present I
            am occupied in collecting & arranging the materials for my communications to
            Congress.
          With best wishes for the health & happiness of Mrs Boudinot & yourself and with
            very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servt
          
            Go: Washington
          
        